Case 1:21-cv-00177-DKW-KJM Document 11 Filed 05/28/21 Page 1 of 2           PageID #: 163




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI‘I

   PETER CHRISTOPHER,                           Case No. 21-cv-00177 DKW-KJM

                Petitioner,
                                                ORDER DISMISSING PETITION
         vs.                                    UNDER 28 U.S.C. § 2241 FOR
                                                WRIT OF HABEAS CORPUS
   ESTELLA DERR,

                Respondent.


        Peter Christopher petitions, pursuant to 28 U.S.C. Section 2241, for a Writ

  of Habeas Corpus (Petition) that would direct the Federal Bureau of Prisons (BOP)

  to release him to “supervised release or home confinement immediately.” Dkt. No.

  1. Petitioner, however, was released from the BOP’s custody on May 27, 2021.

  See https://www.bop.gov/inmateloc (last visited May 28, 2021). When a

  petitioner’s claimed injury cannot be redressed by a favorable decision of the court,

  a petition for habeas corpus is moot. Burnett v. Lampert, 432 F.3d 996, 1000-01

  (9th Cir. 2005). Here, Petitioner’s claimed injury is that of not being released from

  confinement earlier. He has now, though, been released from confinement and

  begun his term of supervised release. Therefore, any relief the Court might fashion
Case 1:21-cv-00177-DKW-KJM Document 11 Filed 05/28/21 Page 2 of 2                     PageID #: 164




  would be no more favorable that that which has already occurred. 1 Therefore, the

  Court finds the Petition (Dkt. No. 1) to be MOOT and DISMISSES it as such. Cf.

  Walker v. Sanders, 385 F. App’x 747 (9th Cir. July 1, 2010) (concluding that

  petition under Section 2241, seeking immediate transition to a residential reentry

  center (RRC), was moot where the record reflected that the petitioner was

  “currently placed” at an RRC).

         The Clerk is instructed to CLOSE this case.

         IT IS SO ORDERED.

         Dated: May 28, 2021 at Honolulu, Hawai‘i.




                                                 /s/ Derrick K. Watson
                                                 Derrick K. Watson
                                                 United States District Judge




  1
   Indeed, ordering Petitioner to home confinement would be less favorable than his present
  situation, given that he is currently home and not confined.
                                                 2
